In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-018 CV

____________________


IN RE STEPHEN CONROY WATSON




Original Proceeding



MEMORANDUM OPINION 
	On January 11, 2006, Stephen Conroy Watson filed this petition for writ of
mandamus.  We requested a response from the real parties in interest.  On January 27,
2006, the relator filed a request to withdraw the petition.  The relator alleges he received
the relief requested in the petition and the petition is moot.
	Accordingly, this original proceeding is dismissed without reference to the merits.
	WRIT DISMISSED.	
									PER CURIAM
Opinion Delivered February 2, 2006 
Before Gaultney, Kreger and Horton, JJ.